          Case 3:20-cv-00261-CLB Document 74 Filed 08/20/21 Page 1 of 1




1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                            3:20-cv-0261-MMD-CLB
       JASON MAHE,
4
                                     Plaintiff,               ORDER STRIKING
5         v.                                              PLAINTIFF’S DECLARATION
                                                           AND EVIDENCE EXHIBITS
6      STATE OF NEVADA, et al.,
7                                                              [ECF Nos. 72 & 73]
                                Defendants.
8

9          Plaintiff acting in pro se has filed two documents entitled: 1) Emergency Intervention
10   Declaration and Exhibits, (ECF No. 72), and 2) Exhibits to be Entered due to NCC’s Staff
11   Interference. (ECF No. 73.) Plaintiff is represented by counsel in this case. (ECF No. 40.) “
12   . . . [A] party who has appeared by an attorney cannot while so represented appear or act
13   in the case.” LR IA 11-6. Therefore, plaintiff’s documents, (ECF Nos. 72 & 73), are hereby
14   STRICKEN.
15

16         August 20, 2021
     DATE: __________________.
17

18                                                ______________________________________
19                                                UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26
27

28

                                                     1
